DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-17, 19-21, 24-25, 27-30, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Gao”) (US 20190140799 A1) in view of Zhang et al. (“Zhang”) (US 20190149286 A1).

Regarding claim 16, Gao teaches:
A wireless device, comprising: a transmitter; a receiver; and a controller which controls the transmitter and the receiver [¶0053-54 teaches at least a UE1 receiving on a bandwidth as in Figure 2, known to comprise the claimed components see Figure 20 ¶0134, and the UE is configured to operate in its specific bandwidth part with specific index configuration and unaware of system bandwidth at network side] to: 
receive information on a reference point and information on at least one or more bandwidth parts (BWPs) [See Figure 5, A common reference signal comprising common indexed PRBs is sent to UEs, and a UE e.g. UE1 decodes the sequence pertaining to its own allocated bandwidth, considered its bandwidth part, and ¶0072 teaches configuration information indicating start and length of the bandwidth region for the UE with its respective reference signal, and ¶0074 indicates information on a reference point e.g. offset information to obtain the index value of the frequency band as this is different from the index of the terminal’s frequency allocation considered broadly information on a reference point], wherein the at least one or more BWPs exist in one component carrier (CC) [Figure 1-2 shows carrier, as in Figure 5-6 comprising frequency ranges for UEs for receiving the reference signal considered the bandwidth part], 
wherein each location of the at least one or more BWPs is determined, based on the reference point [¶0074 offset for indicating where the sequence i.e. bandwidth location is placed in carrier based on index of frequency region, offset thus indicating a reference point to which the offset pertains], wherein the information on the at least one or more BWPs includes an index of a starting physical resource block (PRB) for each BWP and a number of PRBs within each BWP [¶0072 wherein bandwidth information indicated as a length and start location], wherein the index of the starting PRB for each BWP is based on a common PRB index [¶0067-74, a common RS is transmitted with common RB index as in Figure 5, and based on this, sequence configuration for a terminal to monitor a portion of the bandwidth of this reference signal is generated comprising start and length information], which is numbered from a lowest frequency in the CC [Figure 5, numbered from lowest value R in frequency domain and is based on system bandwidth i.e. the carrier ¶0061], and wherein, within the each BWP, a BWP-specific PRB index is used [¶0072 teaches indicating a start index considered a BWP specific index, and ¶0074 further shows that this index is different from the common index for the frequency in the system bandwidth]; and activate at least one BWP to receive a downlink data within the at least one BWP, wherein the downlink data is received based on the BWP-specific PRB index [Figure 17, 1701-1702, ¶0107-109 shows receiving reference data on the BWP].
Gao teaches configuring a bandwidth part but does not expressly teach activating for downlink and uplink data however Zhang teaches activate at least one BWP to transmit an uplink data within the at least one BWP, wherein the uplink data is transmitted, based on the BWP-specific PRB index [¶0084-86 teaches configuring multiple BWPs and activating a DL/UL BWP, which has specific PRB indexing as in ¶0086 where common RB indexes correspond to BWP RB indexes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that a BWP for uplink with PRB specific indexing is configured and activated. Gao teaches activating a downlink BWP for receiving downlink information and it would have been obvious to further configure uplink BWPs with indexes as in Zhang who teaches this is part of the fifth-generation wireless access system standard New Radio (NR) ¶0003 which indicates configuring BWPs for transmission and reception with a network ¶0004 making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 17, Gao-Zhang teaches:
The wireless device of claim 16, wherein the common PRB index is sequentially numbered from 0 in vicinity of the reference point [Gao, Figure 5 starts at R_0 considered from 0 in vicinity of a reference point as the claim does not specify what is in “vicinity” thus since an offset is used for the UE, there is a reference point].

Regarding claim 19, Gao-Zhang teaches:
The wireless device of claim 16, wherein the BWP-specific PRB index is numbered [¶0068-74, teaches index for the BWP i.e. frequency allocation for the UE with its own index separate from the frequency band index].
Gao teaches a specific index but does not teach starting from 0 however Zhang teaches wherein the BWP-specific PRB index is numbered from 0 within the each BWP [¶0086 shows that the RB indexes of a BWP with common index e.g. “{1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}” have corresponding “BWP RB indexes are {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13}”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that a BWP with PRB specific indexing is configured from 0. Gao teaches activating a BWP for receiving downlink information and it would have been obvious to further configure the specific indexing of Gao to start from 0 as in Zhang who teaches this is part of the fifth-generation wireless access system standard New Radio (NR) ¶0003 which indicates configuring BWPs for transmission and reception with a network ¶0004 making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 20, Gao-Zhang teaches:
The wireless device of claim 16, wherein each of the at least one or more BWPs is determined based on the reference point and the index of the starting PRB for each BWP [¶0068-74 of Gao, configuration for determining BWP indicating reference point information and index of starting].

Regarding claim 21, Gao-Zhang teaches:
The wireless device of claim 16, wherein the controller further controls the transmitter and the receiver to: receive a synchronization signal (SS) block in at least one or more PRBs [Gao ¶0083].

Regarding claim 24, Gao teaches:
A base station comprising, comprising: a transmitter; a receiver; and a controller which controls the transmitter and the receiver [¶0059 teaches node B Figure 4, components in Figure 20] to: 
transmit information on a reference point and information on at least one or more bandwidth parts (BWPs) [See Figure 5, A common reference signal comprising indexed PRBs is sent to UEs, and a UE e.g. UE1 decodes the sequence pertaining to its own allocated bandwidth, considered its bandwidth part, and ¶0072 teaches information indicating start and length of the bandwidth region for the UE with its reference signal, and ¶0074 indicates information on a reference point e.g. offset information to obtain the index value of the frequency band as this is different from the index of the terminal’s frequency allocation], wherein the at least one or more BWPs exist in one component carrier (CC) [Figure 1-2 shows carrier, as in Figure 5-6 comprising frequency ranges for UEs], 
wherein each location of the at least one or more BWPs is determined, based on the reference point [¶0074 offset for indicating where the sequence i.e. bandwidth location is placed in carrier based on index of frequency region, offset thus indicating a reference point to which the offset pertains], wherein the information on the at least one or more BWPs includes an index of a starting physical resource block (PRB) for each BWP and a number of PRBs within each BWP [¶0072 wherein bandwidth information indicated as a length and start location], wherein the index of the starting PRB for each BWP is based on a common PRB index [¶0067-74, a common RS is transmitted with common RB index as in Figure 5, and based on this, sequence configuration for a terminal to monitor a portion of the bandwidth of this reference signal is generated comprising start and length information], which is numbered from a lowest frequency in the CC [Figure 5, numbered from lowest value R in frequency domain and is based on system bandwidth i.e. the carrier ¶0061], and wherein, within the each BWP, a BWP-specific PRB index is used [¶0072 teaches indicating a start index considered a BWP specific index, and ¶0074 further shows that this index is different from the common index for the frequency in the system bandwidth]; and activate at least one BWP to transmit a downlink data within the at least one BWP, wherein the downlink data is transmitted based on the BWP-specific PRB index [Figure 17, 1701-1702, ¶0107-109 shows receiving reference data on the BWP].
Gao teaches configuring a bandwidth part but does not expressly teach activating for downlink and uplink data however Zhang teaches activate at least one BWP to receive an uplink data within the at least one BWP, wherein the uplink data is received, based on the BWP-specific PRB index [¶0084-86 teaches configuring multiple BWPs and activating a DL/UL BWP, which has specific PRB indexing as in ¶0086 where common RB indexes correspond to BWP RB indexes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that a BWP for uplink with PRB specific indexing is configured and activated. Gao teaches activating a downlink BWP for receiving downlink information and it would have been obvious to further configure uplink BWPs with indexes as in Zhang who teaches this is part of the fifth-generation wireless access system standard New Radio (NR) ¶0003 which indicates configuring BWPs for transmission and reception with a network ¶0004 making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 25, Gao-Zhang teaches:
The base station of claim 24, wherein the common PRB index is sequentially numbered from 0 in vicinity of the reference point [Gao, Figure 5 starts at R_0].

Regarding claim 27, Gao-Zhang teaches:
The base station of claim 24, wherein the BWP-specific PRB index is numbered [¶0068-74, teaches index for the BWP i.e. frequency allocation for the UE with its own index separate from the frequency band index].
Gao teaches a specific index but does not teach starting from 0 however Zhang teaches wherein the BWP-specific PRB index is numbered from 0 within the each BWP [¶0086 shows that the RB indexes of a BWP with common index e.g. “{1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}” have corresponding “BWP RB indexes are {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13}”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that a BWP with PRB specific indexing is configured from 0. Gao teaches activating a BWP for receiving downlink information and it would have been obvious to further configure the specific indexing of Gao to start from 0 as in Zhang who teaches this is part of the fifth-generation wireless access system standard New Radio (NR) ¶0003 which indicates configuring BWPs for transmission and reception with a network ¶0004 making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 28, Gao-Zhang teaches:
The base station of claim 24, wherein each of the at least one or more BWPs is determined based on the reference point and the index of the starting PRB for each BWP [¶0068-74 of Gao, configuration for determining BWP indicating reference point information and index of starting.

Regarding claim 29, Gao teaches:
An apparatus for a wireless device, comprising: a controller which controls a transmitter and a receiver of the wireless device [¶0053-54 teaches at least a UE1 receiving on a bandwidth as in Figure 2, known to comprise the claimed components, and the UE is configured to operate in its specific bandwidth part with specific index configuration and unaware of system bandwidth at network side, Figure 20 shows UE components] to: 
receive information on a reference point and information on at least one or more bandwidth parts (BWPs) [See Figure 5, A common reference signal comprising indexed PRBs is sent to UEs, and a UE e.g. UE1 decodes the sequence pertaining to its own allocated bandwidth, considered its bandwidth part, and ¶0072 teaches information indicating start and length of the bandwidth region for the UE with its reference signal, and ¶0074 indicates information on a reference point e.g. offset information to obtain the index value of the frequency band as this is different from the index of the terminal’s frequency allocation], wherein the at least one or more BWPs exist in one component carrier (CC) [Figure 1-2 shows carrier, as in Figure 5-6 comprising frequency ranges for UEs], 
wherein each location of the at least one or more BWPs is determined, based on the reference point [¶0074 offset for indicating where the sequence i.e. bandwidth location is placed in carrier based on index of frequency region, offset thus indicating a reference point to which the offset pertains], wherein the information on the at least one or more BWPs includes an index of a starting physical resource block (PRB) for each BWP and a number of PRBs within each BWP [¶0072 wherein bandwidth information indicated as a length and start location], wherein the index of the starting PRB for each BWP is based on a common PRB index [¶0067-74, a common RS is transmitted with common RB index as in Figure 5, and based on this, sequence configuration for a terminal to monitor a portion of the bandwidth of this reference signal is generated comprising start and length information], which is numbered from a lowest frequency in the CC [Figure 5, numbered from lowest value R in frequency domain and is based on system bandwidth i.e. the carrier ¶0061], and wherein, within the each BWP, a BWP-specific PRB index is used [¶0072 teaches indicating a start index considered a BWP specific index, and ¶0074 further shows that this index is different from the common index for the frequency in the system bandwidth]; and activate at least one BWP to receive a downlink data within the at least one BWP, wherein the downlink data is received based on the BWP-specific PRB index [Figure 17, 1701-1702, ¶0107-109 shows receiving reference data on the BWP].
Gao teaches configuring a bandwidth part but does not expressly teach activating for downlink and uplink data however Zhang teaches activate at least one BWP to transmit an uplink data within the at least one BWP, wherein the uplink data is transmitted, based on the BWP-specific PRB index [¶0084-86 teaches configuring multiple BWPs and activating a DL/UL BWP, which has specific PRB indexing as in ¶0086 where common RB indexes correspond to BWP RB indexes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that a BWP for uplink with PRB specific indexing is configured and activated. Gao teaches activating a downlink BWP for receiving downlink information and it would have been obvious to further configure uplink BWPs with indexes as in Zhang who teaches this is part of the fifth-generation wireless access system standard New Radio (NR) ¶0003 which indicates configuring BWPs for transmission and reception with a network ¶0004 making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 30, Gao-Zhang teaches:
The apparatus of claim 29, wherein the common PRB index is sequentially numbered from 0 in vicinity of the reference point [Gao, Figure 5 starts at R_0].

Regarding claim 32, Gao-Zhang teaches:
The apparatus of claim 29, wherein the BWP-specific PRB index is numbered [¶0068-74, teaches index for the BWP i.e. frequency allocation for the UE with its own index separate from the frequency band index].
Gao teaches a specific index but does not teach starting from 0 however Zhang teaches wherein the BWP-specific PRB index is numbered from 0 within the each BWP [¶0086 shows that the RB indexes of a BWP with common index e.g. “{1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}” have corresponding “BWP RB indexes are {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13}”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that a BWP with PRB specific indexing is configured from 0. Gao teaches activating a BWP for receiving downlink information and it would have been obvious to further configure the specific indexing of Gao to start from 0 as in Zhang who teaches this is part of the fifth-generation wireless access system standard New Radio (NR) ¶0003 which indicates configuring BWPs for transmission and reception with a network ¶0004 making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 33, Gao-Zhang teaches:
The apparatus of claim 29, wherein each of the at least one or more BWPs is determined based on the reference point and the index of the starting PRB for each BWP [¶0068-74 of Gao, configuration for determining BWP indicating reference point information and index of starting].

Regarding claim 34, Gao-Zhang teaches:
The apparatus of claim 29, wherein the controller further controls the transmitter and the receiver to: receive a synchronization signal (SS) block in at least one or more PRBs [Gao ¶0083].

Claim(s) 18, 26, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Gao”) (US 20190140799 A1) in view of Zhang et al. (“Zhang”) (US 20190149286 A1) and Zhang et al. (US 20180288746 A1, hereinafter ‘746, Examiner relying on provisional application 62507679 filed May 17, 2017)

Regarding claim 18, Gao-Zhang teaches:
The wireless device of claim 16, wherein the information on the reference point and the information on the at least one or more BWPs are received [Gao ¶0068-74 teaches configuration information on reference point and BWP].
Gao teaches configuration information but does not teach RRC signaling however ‘746 teaches via a radio resource control (RRC) signal [¶0146 RRC signaling].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that the configuration information is received via RRC. Gao teaches configuration information but does not specify how it is sent thus it would have been obvious to modify Gao to specify RRC as it would have been a simple substitution of parts to replace the unspecified signaling in Gao with RRC specifically as in ‘746 who teaches this allow for the network define frequency locations to the UEs ¶0146.

Regarding claim 26, Gao-Zhang teaches:
The base station of claim 24, wherein the information on the reference point and the information on the at least one or more BWPs are transmitted [¶0068-74 teaches configuration information on reference point and BWP].
Gao teaches configuration information but does not teach RRC signaling however ‘746 teaches via a radio resource control (RRC) signal [¶0146 RRC signaling].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that the configuration information is received via RRC. Gao teaches configuration information but does not specify how it is sent thus it would have been obvious to modify Gao to specify RRC as it would have been a simple substitution of parts to replace the unspecified signaling in Gao with RRC specifically as in ‘746 who teaches this allow for the network define frequency locations to the UEs ¶0146.

Regarding claim 31, Gao-Zhang teaches:
The apparatus of claim 29, wherein the information on the reference point and the information on the at least one or more BWPs are received [¶0068-74 teaches configuration information on reference point and BWP].
Gao teaches configuration information but does not teach RRC signaling however ‘746 teaches via a radio resource control (RRC) signal [¶0146 RRC signaling].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that the configuration information is received via RRC. Gao teaches configuration information but does not specify how it is sent thus it would have been obvious to modify Gao to specify RRC as it would have been a simple substitution of parts to replace the unspecified signaling in Gao with RRC specifically as in ‘746 who teaches define frequency locations to the UEs ¶0146.

Allowable Subject Matter
Claim 22-23, 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478